Citation Nr: 1420027	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-45 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  However, in March 2010, his request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

The Board subsequently remanded the case for further development in April 2012.   That development was completed, and the case was returned to the Board for appellate review.


FINDING OF FACT

The Veteran's hearing loss, considered disabling under VA standards, is the result of an injury, namely excess noise exposure, incurred during military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

III.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Veteran was afforded a VA audiological examination in May 2008 wherein the examiner documented objective findings showing hearing acuity which meets the definition for disabled hearing for VA purposes.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has consistently described service on the flight line, working in close proximity to running B52 engines without proper hearing protection.  The Veteran's service medical records support his contentions of in-service noise exposure, as a June 1968 clinical record notes that the Veteran "[w]orks on Flight Line."  Additionally, a July 1968 audiological note from the Ear, Nose, and Throat Clinic noted that "[a]udiogram reveals a mild sensorineural hearing loss bilateral."  The Veteran's in-service excessive noise exposure is therefore conceded.  

Finally, the Veteran submitted a statement in support of claim in April 2009, wherein he indicated that his audiologist at the Central Arkansas Health Care System (HCS) verbally stated to him that his close proximity to loud engines during service caused his hearing loss.  Treatment notes from this audiologist's May 2008 audiological evaluation document the Veteran's noise exposure to B52 jet engines in the Air Force, as well as some noise exposure post-service as a hunter.

The Board finds that the Veteran's report of his VA audiologist's statement is a sufficient basis for establishing a nexus between the Veteran's current bilateral hearing loss and service.  The Veteran, as a lay person, is competent to report what he has been told by medical professionals.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis).  The Board has also seen no reason to question the Veteran's credibility.

The Board notes that an October 2009 VA audiological examination and subsequent supplemental opinions have been provided which have concluded that the Veteran's current hearing loss is less likely than not caused by his military service.  The Board notes, however, that each of these opinions focused on the fact that the Veteran's hearing acuity was found to be within normal limits during his exit examination.  As noted above,  hearing within normal limits on audiometric testing at separation from service does not preclude a finding of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the examination reports inappropriately disregarded, without comment, the Veteran's lay statements regarding prolonged exposure to excessive noise form the flight line in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).  As such, the Board finds the reports of the VA examiners to carry little probative weight.

For the reasons noted above, the Board finds the evidence of record to be, at the least, in relative equipoise regarding whether the Veteran's hearing loss is related to his service in the United States Air Force.  The evidence in this case being found to be evenly balanced, as required by law and VA regulations, the benefit of the doubt rule is for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is warranted. 
  
   
ORDER

Service Connection for bilateral hearing loss is granted.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


